Title: Address from the Virginia Militia, 6 October 1798
From: Virginia Militia
To: Washington, George



Bedford County, State of Virginia [6 October 1798]

At a full meeting of the Officers of the 10th & 91st Regiments of the Virginia Militia, convened at Bedford Court-House on 6th day of October 1798 for the purpose of being trained &c. it was unanimously agreed that Colo. Thomas Leftwich, Colo. John Trigg, Majr David Saunders, Majr Thomas Hubbard, Majr Samuel Handcock, Majr William Burton, Capt. Joel Leftwich & Capt. Isaac Okey be appointed a Committee to prepare an address to our beloved fellow Citizen George Washington on his acceptance of the late appointment of Lieutenant General & Commander in Chief of the American forces, & expressive of the high sense

they entertain, of his abilities to discharge the duties of that important office.
The Committee having convened it was agreed that Thomas Leftwich be appointed Chairman & William Leftwich Junr Secretary, & having prepared the following address which was unanimously agreed to, It was Ordered that a Copy thereof be forthwith transmitted to his Excellency George Washington.
To George Washington Lieutenant General & Commander in Chief of the American forces
Sir
The Officers of the 10th & 91st Regiments of the Virginia Militia, recognise with heartfelt pleasure your acceptance of the Commission of Lieutenant General & Commander in Chief of the american forces & while we deprecate the cause which has disturbed your Calm repose we behold with wonder, the unparellelled example, of a person who had retired from power when in full & legitimate possession of it! (which shews at once in a confirmed view the superiority of your virtues) thus Coming forward & giving additional proof, & energy to that firm & vigilent zeal for the public liberty & happiness, those exemplary virtues & ⟨exacted⟩ talents which have given unrivalled lustre & utility to the whole tenor of your life! A number of us having been eye witnesses to that heroism which has so conspicuously marked your Conduct in leading the american Armies thro the bloody contest of the late revolutionary war! we should be unfaithful to the duties of Our Station as Officers, & regardless of the Conviction of Our minds, if we did not declare the warm emotions of respect & gratitude, which services precious as yours have been, excite in every breast; we trust therefore, that your acceptance of the Commission above mentioned, will operate to strengthen sentiments favorable to the union & Safety of these states, to banish local prejudices & Suspicions, cherish love & concord, check the destructive contests of party spirit, & finally to unite in One Common Cause all its Citizens in maintaining its liberty and independence, the foundations of which have been so auspiciously laid under your Control! & in defending of which, be assured Sir that Our best exertions shall never be witheld.
To this permit us to add our fervent supplications to Heaven, that you may long live to enjoy those blessings whch you have been so instrumental in procuring to your Country, and in that repose

which you have always sacrificed in obedience to the will of the nation. Sign’d, by Order of the Committee

Thomas Leftwich Chm.
William Leftwich Jr Secry

